FILED
                              NOT FOR PUBLICATION                           NOV 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JINXIANG ZHANG,                                  No. 11-73283

               Petitioner,                       Agency No. A088-291-234

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Jinxiang Zhang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

         The record does not compel the conclusion that Zhang established changed

or extraordinary circumstances to excuse the delay in filing his asylum application.

See 8 C.F.R. § 1208.4(a)(4), (a)(5). Accordingly, Zhang’s asylum claim fails.

         Substantial evidence supports the BIA’s adverse credibility finding based on

Zhang’s omission of a 1984 beating and detention from the written statement he

submitted in support of his asylum claim, see Zamonov v. Holder, 649 F.3d 969,

974 (9th Cir. 2011), inconsistencies between his testimony and documentary

evidence regarding his wife’s employment, and the implausibility of his fear of

sterilization if he returned to China, see Shrestha, 590 F.3d at 1048 (totality of the

circumstances supported adverse credibility determination). In the absence of

credible testimony, Zhang’s withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). In light of this credibility

determination, we do not address Zhang’s contentions regarding the merits of his

claim.


                                           2                                     11-73283
      Finally, we lack jurisdiction to consider Zhang’s CAT claim because he did

not exhaust this claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                        3                                  11-73283